Citation Nr: 9913506	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-04 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a lung disorder, to 
include sleep apnea.

4.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1942 to February 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1997 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, in which the RO denied the veteran's claims 
seeking entitlement to service connection for post-traumatic 
stress disorder (PTSD), a back condition, a lung condition, a 
stomach disorder, hearing loss and tinnitus.  In August 1998, 
the RO inter alia granted service connection for hearing loss 
and tinnitus.  In view of the medical evidence, the Board has 
framed the issue of entitlement to service connection for a 
lung disorder to include sleep apnea.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claims file does not contain competent evidence that 
the veteran has PTSD.

3.  The claims file does not contain competent evidence 
showing that a current back disorder, lung disorder (to 
include sleep apnea) or stomach disorder is related to the 
veteran's service.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
PTSD, a back disorder, a lung disorder (to include sleep 
apnea), and a stomach disorder are not well grounded.  
38 U.S.C.A. §§ 1155, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he has PTSD, a back disorder, a lung 
disorder (to include sleep apnea), and a stomach disorder as 
a result of his service.  In December 1997, the RO denied the 
veteran's claims of entitlement to service connection for 
PTSD, a back disorder, a lung disorder (to include sleep 
apnea), and a stomach disorder as not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  In addition, certain chronic diseases, including 
peptic ulcers (gastric or duodenal), may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (1998).  If a condition noted during service is not 
shown to be chronic, then generally a continuity of symptoms 
after service is required for service connection. 38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The initial question in these cases is whether the veteran 
has presented well grounded claims for service connection.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded;" that 
is, the claims must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997). 


I.  PTSD

For PTSD claims, service connection requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R.            § 3.304(f) (1998).

The record shows that the veteran served with the U.S. Navy 
during World War II, with service from 1944 through 1946 as a 
seaman aboard an LST (landing ship, tank).  He has 
essentially stated that he witnessed kamikaze attacks during 
the battle for Okinawa, and that he saw combat during the 
battles for Guam and Saipan as a loader on a 40 millimeter 
gun.  As for combat status, the service decorations listed in 
the veteran's DD Form 214 do not include the Combat 
Infantryman Badge, Purple Heart, or similar combat citation.  
38 C.F.R. § 3.304(f).  

However, under 38 U.S.C.A. § 1110, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
veteran's claim must be denied because he has not provided a 
medical opinion to substantiate his claim that he has PTSD.  
The veteran's service medical records show that his psyche 
was clinically evaluated as normal in his separation 
examination report, dated in February 1946, and his service 
medical records are otherwise silent as to complaints, 
treatment or a diagnosis involving an acquired psychiatric 
disorder. 

As for the post-service medical evidence, records from the 
Mercy Hospital (Mercy), dated between 1994 and 1995, contain 
diagnoses that include depression.  In February 1998, the 
veteran was afforded a VA PTSD examination.  A review of the 
examination report shows that there was no Axis I or Axis II 
diagnosis.  The examiner stated that the veteran did not have 
PTSD, or any other psychiatric disorder.  Review of a March 
1998 VA general medical examination report shows that the 
veteran reported that he had had trouble with his nerves 
since his service, and that he had been taking medication for 
depression for several years.  The diagnoses included 
"complaints of nervousness, details not known."

The claims file does not currently contain a clear diagnosis 
of PTSD.  Accordingly, as no competent evidence has been 
presented that the veteran currently has PTSD, his claim must 
be denied as not well grounded.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.304(f).


II.  Back, Lung and Stomach Disorders

As an initial matter, the Board notes that the veteran was 
treated for pain in both femurs after he was hit in the legs 
with a metal rod in June 1945.  Service medical records 
indicate that he was treated for contusions for three days, 
and then released to duty.  The veteran subsequently 
underwent three right hip replacements, in 1972, 1980 and 
1994.  In August 1998, the RO granted service connection for 
a right hip condition, evaluated as 70 percent disabling.  
The post-service medical evidence includes extensive records 
of treatment for the veteran's right hip symptoms.

The veteran's service medical records show that his spine, 
abdomen and respiratory system (to include the bronchi, lungs 
and pleura) were clinically evaluated as normal in his 
separation examination report, dated in February 1946.  A 
notation of "none" was entered next to the space for 
"summary of defects."  A chest X-ray was normal.  Service 
medical records are otherwise silent as to complaints, 
treatment or a diagnosis involving a back, stomach or lung 
disorder. 

With regard to the claim for a back disorder, post-service 
evidence includes a record from William R. Hamsa, M.D., dated 
in November 1970, which describes a history of hip pain, and 
states that, "Orthopedically, findings are quite well 
limited to the right hip."  VA outpatient records, dated 
between 1971 and 1973, show that the veteran received 
treatment for complaints of pain in the right buttock/right 
low back that were associated with hip surgery.  The 
diagnosis was arthritis of the right hip.  A record from Huy 
Trinh, M.D., of the Clarinda Municipal Hospital, dated in 
June 1996, shows treatment for low back pain.  The impression 
was "Follow-up on lumbar stenosis with improvement following 
lumbar epidural injection," and diabetic polyneuropathy.  
Records from Clifford K. Boese, M.D., dated in November and 
December of 1996, show treatment for complaints that included 
low back pain.  The relevant impression was low back pain.  
Review of a March 1998 VA general medical examination report 
shows that it contains diagnoses that included chronic low 
back pain with radicular right leg pain.  In an addendum, the 
examiner indicated that he had reviewed the veteran's claims 
file, and that he was unable to offer an opinion on the 
etiology of the veteran's chronic low back pain, although he 
noted that a report from another private physician indicated 
that the veteran had spinal stenosis.

With regard to the claim for a lung disorder, records from 
James E. Eaves, M.D., include a lung X-ray report, dated in 
September 1986, which was negative.  Records from Internal 
Medical Associates (IMA), dated between 1992 and 1997, show 
that the veteran was diagnosed with sleep apnea beginning in 
April 1992.  Reports from the Mercy Hospital, dated in 
December 1994, show that the veteran was found not to have 
any active lung disease.  A pulmonary angiography revealed 
multiple pulmonary emboli, and a CT scan of the chest 
revealed normal lungs.  A VA pulmonary function test report, 
dated in February 1998, states that spirometry, lung volumes 
and diffusion capacity were all within normal limits.  Review 
of a VA general medical examination report, dated in March 
1998, shows that the veteran reported daytime somnolence and 
apnea episodes dating back to the late 1980's, and dyspnea on 
exertion 20 to 30 years ago.  He also reported daily phlegm 
and coughing in the morning, as well as postnasal drip and 
sinus problems.  He stated that he had been on medication for 
sleep apnea for six years, and that he did not have a problem 
with this in the military.  The relevant diagnoses were sleep 
apnea syndrome and postnasal drainage leading to chronic 
cough.

Finally, with regard to the claim for a stomach disorder, 
post-service medical evidence includes a VA outpatient 
report, dated in September 1971, which indicates that the 
veteran had scarring of the duodenum from an old duodenal 
ulcer.  Records from James E. Eaves, M.D., dated between 1983 
and 1993, show that the veteran received treatment for 
complaints of epigastric tenderness and a history of a hiatal 
hernia.  In 1983, the diagnoses included hiatal hernia and a 
possible ulcer.  Reports from the Mercy Hospital, dated in 
December 1994, show that the veteran's diagnoses included 
symptomatic hiatal hernia.  A VA examination report, dated in 
March 1998, shows that the veteran reported that he had 
ulcers beginning in the early 1960's.  The relevant diagnosis 
was history consistent with acid pepsin disease.  

The Board has determined that the veteran's claims are not 
well grounded.  Service medical records do not show 
treatment, complaints or a diagnosis involving his back, 
lungs or stomach.  The first post-service medical evidence of 
any of the claimed conditions is the report of an ulcer, 
dated in September 1971.  This is approximately 25 years 
after separation from service.  The only evidence of a lung 
condition is the diagnosis of sleep apnea, the earliest 
diagnosis of which is dated in 1992, about 45 years after 
separation from service.  Furthermore, the claims file does 
not currently contain competent evidence showing a 
relationship between the any of the claimed conditions, to 
include sleep apnea, and the veteran's service.  Moreover, 
the record does not include any medical opinion linking the 
continuity of symptoms reported by the veteran to a back, 
lung or stomach disorder so as to well-ground his claim under 
Savage v. Gober, 10 Vet. App. 488 (1997).  Finally, there is 
no evidence currently showing that the veteran has an ulcer, 
the veteran has reported that his ulcer began in the early 
1960's and was not manifested during service, and there is no 
competent evidence showing that the veteran had an ulcer 
manifest to a compensable degree within a year of separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309.  Therefore, the 
presumptive provisions for ulcers cannot be used to otherwise 
show the required nexus.  Accordingly, his claims are not 
well grounded and must be denied.


III.  Conclusion

The only other evidence that the veteran has PTSD, or that 
there is a link between a back, lung or stomach condition and 
the veteran's service, are his statements.  However, what is 
lacking to well-ground the present claims is medical evidence 
of a diagnosis of PTSD, and a link between a back, lung and 
stomach disorder and the veteran's service.  The veteran, as 
a lay person untrained in the fields of medicine, is not 
competent to offer an opinion as to diagnosis or medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In sum, the Board must conclude that the veteran's claims are 
not well-grounded.  38 U.S.C.A. § 5107(a).  

The Board is unaware from the record of specifically 
identified documents which would be material and relevant to 
the claims and which have not been obtained or requested.  In 
any event, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

In reaching these decisions, the Board has considered the 
veteran's contentions made in his substantive appeal, 
received in February 1998, to the effect that he did not 
receive a thorough and contemporaneous examination, that he 
is entitled to "adequate reasons and bases" and an 
independent medical opinion.  No further specifics were 
provided.  

The Board first notes that these arguments were received 
prior to the veteran's February 1998 VA general medical and 
PTSD examinations, and his pulmonary function testing.  
Furthermore, as the veteran has not presented well-grounded 
claims, the duty to assist the veteran does not arise.  See 
Slater v. Brown, 9 Vet. App. 240 (1996); Franzen v. Brown, 9 
Vet. App. 235 (1996).  In this regard, the United States 
Court of Appeals for the Federal Circuit held that only a 
person who has submitted a well-grounded claim can be 
determined to be a claimant for the purpose of invoking the 
duty to assist provisions of 38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464, 1468-69 (1997).  Finally, and in any 
event, a review of the February 1998 VA examination reports 
shows that the VA examiners recorded the veteran's account of 
his past medical history, noted the veteran's current 
complaints, conducted an examination, and offered an 
assessment.  For these reasons, the Board finds that the 
February 1998 VA examination reports are adequate for rating 
purposes.  

As for the veteran's argument that a remand is required for 
referral for an independent medical opinion, the Board notes 
that the issue of "entitlement to adequate reasons and 
bases," and entitlement to an independent or advisory 
medical opinion, are ancillary issues to the veteran's 
underlying claims of entitlement to service connection for 
back, lung and stomach conditions, and are not a separately 
appealable issues.  Furthermore, in this case, no specific 
complex medical issue has been specified, or is otherwise 
apparent in the record.  See 38 C.F.R. § 3.328 (1998).  
Therefore, an independent medical opinion is not warranted.










ORDER

Entitlement to service connection for PTSD, a back disorder, 
a lung disorder (to include sleep apnea) and a stomach 
disorder is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

